Citation Nr: 0121134	
Decision Date: 08/20/01    Archive Date: 08/27/01

DOCKET NO.  00-12 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinea versicolor.

2.  Entitlement to service connection for a gastrointestinal 
disorder, to include irritable bowel syndrome and/or an 
ulcer.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and His Mother




ATTORNEY FOR THE BOARD

Elizabeth Spaur


INTRODUCTION

The veteran had active service from December 1976 to December 
1980.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a decision of March 1999 by 
the Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).  In the decision, the RO denied service 
connection for tinea versicolor and irritable bowel syndrome.  
The Board notes that the veteran has also claimed service 
connection for an ulcer and the Board has therefore 
characterized the issue as entitlement to service connection 
for a gastrointestinal disorder, to include irritable bowel 
syndrome and/or ulcer.

The Board has determined that additional development of 
evidence is required with respect to the claim for service 
connection for a gastrointestinal disorder.  For this reason 
that issue is the subject of a remand located at the end of 
this decision.


FINDINGS OF FACT

1.  All evidence necessary for appellate review of the claim 
for service connection for tinea versicolor has been 
obtained.

2.  A chronic skin disorder was not present during service, 
and the veteran's current skin problems are not related to 
service.





CONCLUSION OF LAW

Tinea versicolor was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the RO made a mistake by denying 
his claim for service connection for tinea versicolor.  He 
asserts that he was treated for the disorder during service 
and continues to suffer from the disorder.

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The law provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by VA.  See 38 U.S.C.A. § 5103A (West Supp. 
2001).  The Act is applicable to all claims filed on or after 
the date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  See 
38 U.S.C.A. § 5107 (West Supp. 2001).  

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp.2001).

In this case, even though the RO did not have the benefit of 
the explicit provisions of the new Act, the VA's duties have 
been fulfilled.  The Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes the discussions 
in the rating decision, the statement of the case (SOC), the 
supplemental statement of the case (SSOC), and letters sent 
to the veteran informed him of the information and evidence 
needed to substantiate the claim and complied with the VA's 
notification requirements.  The RO also supplied the veteran 
with the applicable regulations in the SOC.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue of service connection for 
tinea versicolor has been obtained.  The RO has obtained the 
veteran's service medical records and they appear to be 
complete.

The RO has also obtained the veteran's current medical 
treatment records and the veteran has been afforded a 
personal hearing.  The Board is unaware of any additional 
relevant evidence that is available.  The veteran has not 
referenced any unobtained evidence that might aid his claim 
or that might be pertinent to the bases of the denial of this 
claim.  The Board notes that during his hearing the veteran 
specifically denied having any treatment between his 
separation from service and 1998 when the VA treated him.  
The Board has noted that the veteran was not afforded a 
disability evaluation examination in connection with his 
claim for service connection for tinea versicolor.  The Board 
finds however that such an examination is not necessary to 
resolve the issue on appeal.  In this regard, the Board notes 
that the veteran's recent VA medical treatment records 
contain complaints, findings and diagnoses pertaining to the 
veteran's current skin problems.  The claim may be decided on 
this evidence without further examination.  See 38 C.F.R. 
§ 3.326(b) (2000).  The Board concludes that all reasonable 
efforts were made by VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

In the circumstances of this case, a remand to have the RO 
apply the new act would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the veteran in this case.  Further 
development and further expending of the VA's resources is 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the veteran in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection connotes many 
factors but basically it means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  Each 
disabling condition shown by a veteran's service records, or 
for which service connection is sought, must be considered on 
the basis of the places, types and circumstances of the 
veteran's service as shown by service records, the official 
history of each organization in which the veteran served, 
medical records and all pertinent medical and lay evidence.  
Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of VA to administer the law under 
a broad and liberal interpretation consistent with the facts 
in each individual case.  38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, for example, in service will 
permit service connection of arthritis, first shown as a 
clearcut clinical entity, at some later date.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "Chronic."  When 
the disease entity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

The veteran testified in support of his claim during a 
hearing held before a hearing officer at the RO in January 
2001.  He stated that he was originally treated for a skin 
rash on his right shoulder and back area while in service in 
1977.  He said that he was given a shampoo for treatment and 
the rash responded to the treatment.  He stated the rash 
recurred right before his discharge but he did not seek 
treatment.  He said that he did not seek treatment again 
until 1998 at which point he was treated with the same 
shampoo that was prescribed for him while in service.  He 
stated that the rash has been recurring since the initial 
occurrence in 1977.

The veteran's service medical records include an entry dated 
in December 1977 which shows that the veteran complained of a 
rash on his upper chest and shoulder with itching that comes 
and goes.  He was prescribed Benadryl for the itching and a 
zinc oxide cream for the rash.  A service medical record 
dated later in December 1977 reflects a diagnosis of tinea 
versicolor.  He reportedly had a rash over the right neck and 
interscapular area.  The area was hyperpigmented with raised 
plaques.  KOH was positive.  He was prescribed Selsun 
shampoo.

The veteran's service medical records do not contain any 
additional references to a skin disorder.  The report of 
medical history given by the veteran in October 1980 in 
connection with his discharge shows that he specifically 
denied having any skin diseases.  The report of medical 
examination conducted at that time shows that clinical 
evaluation of the skin was normal.

The earliest post-service medical evidence of any type of 
skin problems is from many years after service.  A VA medical 
record dated in July of 1998 shows that the veteran had a 
pruritus rash of the back of the neck, back and scalp.  The 
diagnostic impression was dermatitis.  The record shows that 
the veteran reported a history of the rash being present for 
twenty years.  A VA record dated in August of 1998 shows that 
the veteran was given shampoo for treatment of seborrhea.  A 
VA treatment record dated in February of 1999 shows that the 
veteran reported that when in the navy he had a rash on his 
shoulder and face that responded to Selsun shampoo.

After considering all of the evidence of record, the Board 
finds that the preponderance of the evidence weighs against 
the veteran's claim for service connection for tinea 
versicolor.  Although the veteran's service medical records 
reflect that he was treated in December 1977 for a skin 
disorder diagnosed as tinea versicolor, the disorder 
apparently resolved as there are no subsequent references to 
complaints or findings of a skin disorder during the 
remaining three years of the veteran's service.  The fact 
that the disorder resolved is confirmed by the medical 
history and medical examination reports from the veteran's 
separation from service which show that he denied having a 
skin disorder and one was not noted on examination.

Moreover, there is no medical evidence of the presence of a 
skin disorder until approximately eighteen years after the 
veteran's separation from service.  It is also significant 
that the current diagnoses of seborrhea and dermatitis are 
different disorders than the tinea versicolor that was noted 
in service.

The Board has considered the veteran's testimony in which he 
expressed his belief that his current skin disorder is 
related to the skin disorder that was noted in service.  
Significantly however, a layperson without medical training 
or experience is not competent to offer medical diagnoses or 
opinions on etiology.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  

The Board has also considered the fact that the veteran's 
current medical records show that he has given a history of 
having a rash since service.   However, a restatement of 
medical history by a medical examiner un-enhanced by any 
additional medical comment by that examiner, does not 
constitute "competent medical evidence." LeShore v. Brown, 
8 Vet.App. 406, 409 (1995).

In summary, the evidence does not reasonably demonstrate that 
a chronic skin disorder was present during service, and the 
veteran's current skin problems are not shown to be related 
to service.  Accordingly the Board concludes that tinea 
versicolor was not incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for tinea versicolor is 
denied.


REMAND

The veteran testified in support of his claim for service 
connection for a gastrointestinal disorder in a hearing in 
January 2001.  He stated that he first saw a doctor while in 
service in July 1980 regarding gastrointestinal problems.  He 
said he was given medicine for his problems.  He stated that 
he went to the VA in Shreveport for treatment regarding 
stomach problems and irritable bowel syndrome in December 
1980, several weeks after his separation from service.  He 
said that he did not seek treatment again until 1998.  He 
stated that he has been diagnosed with an ulcer, but is not 
currently taking any medication for it.

The veteran's service medical records include an entry dated 
in February 1980 that shows that the veteran complained of 
stomach pain.  No physical problem was diagnosed.  The notes 
indicate that the veteran seemed slightly depressed and an 
appointment for a psychologist was recommended.  The service 
medical records include an entry dated in July 1980 that 
shows the veteran continued to experience stomach pain and 
also complained of loose bowel movements.  Initially, he was 
diagnosed with intestinal flu, but was referred for a 
consultation.  At the consultation he was provisionally 
diagnosed with intestinal diarrhea and a course of treatment 
was prescribed.

The report of medical history given by the veteran at his 
discharge examination indicates that he did not respond to 
the question regarding previous or current existence of 
stomach, liver or intestinal trouble.  

VA medical records indicate that the veteran sought treatment 
in December 1980, several weeks after discharge.  At that 
time he was complaining of stomach cramps and gas.  He was 
diagnosed with functional irritable bowel syndrome and was 
prescribed a course of treatment.

The VA medical records indicate that the veteran did not seek 
treatment again for gastrointestinal problems until July 
1998.  The entry for the July 1998 visit indicates that the 
veteran complained about an upset stomach.  Famotidine was 
prescribed to prevent gastritis.  The VA medical records also 
include an entry made in February 1999 that shows that the 
veteran continued to complain of stomach pain.  At that time 
the veteran was given a prescription for Ranitidine for 
gastritis.

Finally, the VA medical records include an entry made in 
October 2000 which reflects that the veteran continued to 
complain of gastrointestinal problems including gas, 
abdominal spasms and problems with his bowel movements.  A 
course of treatment was prescribed.

The Board notes that the veteran has not been afforded a 
gastrointestinal examination by the VA to determine the 
likelihood of a connection between the gastrointestinal 
problems reported during and immediately after service and 
the gastrointestinal problems that the veteran currently 
experiences.  The new act requires that the VA afford a 
veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d).  When the medical evidence is not adequate, the 
VA must supplement the record by seeking an advisory opinion 
or ordering another examination.  See Littke v. Derwinski, 1 
Vet. App. 90 (1991).  For this reason, the Board concludes 
that a VA gastrointestinal examination is required.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The veteran should be afforded a VA 
gastrointestinal examination to determine 
the nature and etiology of any current 
gastrointestinal disorder.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examiner should offer a 
medical opinion as to whether any current 
gastrointestinal disorder is related to 
the symptoms noted in the service medical 
records.

2.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrrective action.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A 
and 5107) are fully complied with and 
satisfied.



4.  Thereafter, the RO should 
readjudicate the claim for service 
connection for gastrointestinal disorder, 
to include irritable bowel syndrome 
and/or an ulcer.  If the benefits sought 
on appeal remain denied, the appellant 
and the appellant's representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters that the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 


